

Exhibit 10.15
EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into on this 29th day of
April 2014, by and between Gaming and Leisure Properties, Inc., a Pennsylvania
corporation (the “Company”), and Steven T. Snyder, an individual residing in
Pennsylvania (“Executive”).
WHEREAS, Executive and the Company desire to enter into this Agreement;
WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company and its stockholders to enter into
this Agreement and Executive is willing to serve as an employee of the Company
subject to the terms and conditions of this Agreement.
NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:
1.     Employment. The Company hereby agrees to employ Executive and Executive
hereby accepts such employment, in accordance with the terms, conditions and
provisions hereinafter set forth.
1.1.    Duties and Responsibilities. Executive shall serve as Senior Vice
President, Development of the Company. Executive shall perform all duties and
accept all responsibilities incident to such position as may be reasonably
assigned to him by the Chief Executive Officer of the Company or the Board.
Executive’s principal place of employment shall be in Wyomissing, Pennsylvania.
1.2.    Term. The term of this Agreement shall begin on the execution date of
this Agreement (the “Commencement Date”) and shall terminate at the close of
business on November 1, 2015 (the “Initial Term”), unless earlier terminated in
accordance with Section 3 hereof. The term of this Agreement may be renewed for
additional periods (each, a “Renewal Term” and, together with the Initial Term,
the “Employment Term”) only upon the execution of a written renewal by the
parties hereto. Notwithstanding anything in this Agreement to the contrary,
Sections 5 through 20 shall survive any termination of the Employment Term until
the expiration of any applicable time periods set forth in Sections 5, 6 and 7,
except that Section 6 shall not apply in the event of non-renewal if Executive’s
termination of employment occurs after the Employment Term.
1.3.    Extent of Service. Executive agrees to use Executive’s best efforts to
carry out Executive’s duties and responsibilities and, consistent with the other
provisions of this Agreement, to devote substantially all of Executive’s
business time, attention and energy thereto. The foregoing shall not be
construed as preventing Executive from serving on the board of philanthropic
organizations or providing oversight with respect to his personal investments,
so long as such service does not materially interfere with Executive’s duties
hereunder.
2.     Compensation. For all services rendered by Executive to the Company
during the Employment Term, the Company shall compensate Executive as set forth
below.
2.1.    Base Salary. The Company shall pay to Executive a base salary at the
annual rate of $519,841.09, payable in accordance with the Company’s payroll
practices as in effect from time to time. Executive’s Base Salary shall be
reviewed annually by the Company, subject to approval of

1



--------------------------------------------------------------------------------



the Board or the compensation committee of the Board (the “Compensation
Committee”), as the case may be. The term “Base Salary” as utilized in this
Agreement shall refer to the base salary in effect from time to time.
2.2.    Bonuses. Executive shall participate in the Company’s annual incentive
compensation plan as determined by the Compensation Committee. Each annual bonus
award earned in a fiscal year shall be paid pursuant to the terms of the annual
incentive plan by March 15 of the immediately following fiscal year, unless the
plan provides for a different payment date or Executive elects to defer the
receipt of such bonus award pursuant to an arrangement that meets the
requirements of Section 409A.
2.3.    Equity Compensation. Executive shall be entitled to receive equity
compensation awards as determined by the Compensation Committee, subject to the
terms and conditions of the applicable equity compensation plan and award
instrument. The Compensation Committee shall set the amount and terms of such
options or other equity or equity-based compensation, subject to approval of the
Board if required.
2.4.    Other Benefits. The Company shall provide a term life insurance policy,
which may exclude certain hazardous activities, to Executive for such
beneficiaries as Executive shall designate with a death benefit of $2 million;
provided that Executive may convert such policy to a whole life policy, in which
event, the Company will continue to pay the premium that would have otherwise
been due on the original term policy. Executive shall be entitled to participate
in all other employee benefit plans and programs, including, without limitation,
health, vacation, retirement, deferred compensation or SERP, made available
generally to other similarly situated senior executives (“Peer Executives”), as
such plans and programs may be in effect from time to time and subject to the
eligibility requirements and other terms of each plan. Nothing in this Agreement
shall prevent the Company from amending or terminating any retirement, welfare
or other employee benefit plans or programs from time to time, as the Company
deems appropriate.
2.8.    Vacation, Sick Leave and Holidays. Executive shall be entitled in each
calendar year to twenty (20) days of paid vacation time. Each vacation day shall
be taken by Executive at such time or times as agreed upon by the Company and
Executive, and any portion of Executive’s allowable vacation time not used
during the calendar year shall be subject to the Company’s payroll policies
regarding carryover vacation days. Executive shall be entitled to holiday and
sick leave in accordance with the Company’s holiday and other pay for time not
worked policies.
2.9.    Reimbursement of Expenses. During the Employment Term, the Company shall
reimburse Executive for all reasonable expenses incurred by him in the
performance of his duties in accordance with the Company’s policies applicable
to Peer Executives.
3.     Termination. Executive’s employment may be terminated prior to the end of
the Employment Term in accordance with, and subject to the terms and conditions,
set forth below.
3.1.    Termination by the Company.
(a)    Without Cause. The Company may terminate Executive’s employment at any
time without Cause (as such term is defined in subsection (b) below) upon
delivery of written notice to Executive, which notice shall set forth the
effective date of such termination.

2



--------------------------------------------------------------------------------



(b)    With Cause. The Company may terminate Executive’s employment at any time
for Cause effective immediately upon delivery of written notice to Executive. As
used herein, the term “Cause” shall mean:
(i)    Executive shall have been convicted of, or pled guilty or nolo contendere
to, a felony or any misdemeanor involving allegations of fraud, theft, perjury
or conspiracy to commit any of the foregoing;
(ii)    Executive is found disqualified or not suitable to hold a casino or
other gaming license by a governmental gaming authority in any jurisdiction
where Executive is required to be found qualified, suitable or licensed;
(iii)    Executive breaches any material Company policy or any material term
hereof, including, without limitation, Sections 4 through 7 of this Agreement
and, in each case, fails to cure such breach within 15 days after receipt of
written notice thereof;
(iv)    Executive misappropriates corporate funds as determined in good faith by
the Audit Committee of the Board;
(v)    the Company’s good faith determination of Executive’s willful and
repeated failure to perform Executive’s material duties with the Company (other
than any such failure resulting from incapacity due to physical disability or
mental illness); or
(vi)    the Company’s good faith, reasonable determination of Executive’s
willful engagement in illegal conduct or gross misconduct which is materially
injurious to the Company or one of its affiliates.
3.2.    Termination by Executive.
(a)    Voluntary Termination Generally. Executive may voluntarily terminate
employment for any reason effective upon 60 days’ prior written notice to the
Company, unless the Company waives such notice requirement.
(b)    Voluntary Termination Following Reporting Change. In the event that
Executive no longer reports directly to Peter M. Carlino or Executive’s
compensation is materially reduced (other than in connection with a change in
compensation policy that also affects other senior executives), Executive may
voluntarily terminate employment at any time within the 60 day period following
such change by delivering written notice to the Company.
3.3.    Intentionally Omitted.
3.4.    Payments Due Upon Termination.
(a)    Already Accrued Base Salary and Expense. Upon any termination of
employment during the Employment Term, Executive shall be entitled to receive
any amounts due for Base Salary accrued but unpaid through the date of
Executive’s termination of employment (the “Termination Date”), and such amounts
shall be paid in accordance with the Company’s then current payroll system for
Peer Executives. Any expenses incurred but not reimbursed through the
Termination Date shall be paid at such time and in such manner as provided under
the Company’s expense reimbursement policy applicable to Peer Executives.

3



--------------------------------------------------------------------------------



(b)    Severance Pay and Benefits. Subject to the conditions in subsection
(c) hereof, if Executive’s employment is terminated under Section 3.1(a) or
Section 3.2(b), then the Company will provide Executive with the following
severance pay and benefits (in addition to any amounts payable under subsection
(a) hereof); provided, for purposes of Section 409A, each payment (whether an
installment or lump sum) of severance pay under this subsection (b) shall be
considered a separate payment:
(i)     Amount of Post-Employment Base Salary. The Company shall pay to
Executive an amount equal to the product of 2.0 times the annual rate of Base
Salary in effect for Executive on the Termination Date.
(ii)     Amount of Post-Employment Bonus. The Company shall pay to Executive an
amount equal to the product of 2.0 times the amount of annual cash bonus
compensation that would have been paid to Executive based on the actual
performance of the Company for the calendar year in which the Termination Date
occurred.
(iii)    Payment of Post-Employment Base Salary and Bonus. The amount described
in subsection (b)(i) shall be paid to Executive in cash in a single lump-sum
immediately following expiration of the 7 day revocation period referenced in
subsection (c). The amount described in subsection (b)(ii) shall be paid on the
date such bonus is paid to Peer Executives. In each case, such payments are
expressly subject to subsection (c) hereof.
(iv)    Continued Medical Benefits Coverage. During the 60-day period following
the Company’s delivery of the notice required by the Consolidated Omnibus Budget
Reconciliation Act of 1986 (“COBRA”), Executive will have the opportunity to
elect continuation coverage under COBRA or, if applicable, Pennsylvania
“mini-COBRA” for himself and his dependents for the Severance Period (as defined
below).  If elected in a timely manner, the Company shall reimburse Executive
(a) for the time period extending from the Termination Date until COBRA expires,
for the full cost of purchasing COBRA coverage and (b) for the time period
extending from the date on which COBRA expires through the end of the Severance
Period, for the cost of replacement coverage up to the full cost of purchasing
COBRA coverage (provided that, in either case, no reimbursement shall be paid
after such earlier date as Executive and his dependents participate in coverage
under another employer-based group health plan).
(v)    Acceleration of Certain Options. To the extent any options to acquire
shares of the Company’s common stock held by Executive on the Termination Date
are scheduled to vest during the 24 month period following the Termination Date
(the “Severance Period”), the vesting of such options shall be accelerated to
the Termination Date. The other terms and conditions of any such options shall
continue in effect.
(c)    Release Agreement. Executive’s entitlement to any severance pay and
benefit subsidies under Section 3.4(b) is conditioned upon Executive’s first
entering into a release agreement in substantially the form attached hereto as
Exhibit “A”; such release agreement shall be delivered to Executive within 7
days after the Termination Date. Any payment of severance pay or benefit
subsidies due under subsection (b) hereof shall be delayed until after the
expiration of the 7-day revocation period required for an effective age-based
release, and any amount otherwise due under said subsection (b) before the end
of such revocation period shall be paid on the day after the end of such period
in a single lump-sum payment. In no event shall any payment be made unless the
release agreement is executed within 21 days following the Termination Date and
any applicable revocation period shall have expired. In the event the
Termination Date occurs in one calendar year

4



--------------------------------------------------------------------------------



and the 28th day following the Termination Date is in another calendar year, any
payment of severance pay or benefit subsidies due under subsection (b) hereof
shall be paid in the later calendar year.
(d)    Termination Following End of Employment Term. No payments or benefits
shall be due under this Agreement to Executive upon termination of employment
upon or following the expiration of the Employment Term.
(e)    No Other Payments or Benefits. Except as otherwise provided in this
Section 3.4 or Section 8, no other payments or benefits shall be due under this
Agreement to Executive upon termination of employment.
3.5.    Notice of Termination. Any termination of Executive’s employment shall
be communicated by a written notice of termination delivered within the time
period specified in this Section 3. The notice of termination shall (a) indicate
the specific termination provision in this Agreement relied upon, (b) set forth
in reasonable detail the facts and circumstances deemed to provide a basis for a
termination of employment and the applicable provision hereof, and (c) specify
the termination date in accordance with the requirements of this Agreement.
4.     No Conflicts of Interest. Executive agrees that throughout the period of
Executive’s employment hereunder, Executive will not perform any activities or
services, or accept other employment that would materially interfere with or
present a conflict of interest concerning Executive’s employment with the
Company. Executive agrees and acknowledges that Executive’s employment by the
Company is conditioned upon Executive adhering to and complying with the
business practices and requirements of ethical conduct set forth in writing from
time to time by the Company in its employee manual or similar publication.
Executive represents and warrants that no other contract, agreement or
understanding to which Executive is a party or may be subject will be violated
by the execution of this Agreement by Executive.
5.     Confidentiality. Executive acknowledges that, as an integral part of the
Company’s business, the Company and its affiliates have developed, and will
develop, at a considerable investment of time and expense, plans, procedures,
methods of operation, financial data, lists of actual and potential customers
and suppliers, marketing strategies, plans for development and expansion,
customer and supplier data and other confidential and sensitive information
(collectively the “Company Confidential Information”). Executive acknowledges
that the Company and its affiliates have legitimate business interests in
protecting the confidentiality of that information. Executive acknowledges that
in his position he has been and will be entrusted with that information.
Therefore, Executive acknowledges a continuing responsibility to protect that
information and agrees as follows:
(a)    Definition of Trade Secrets. “Trade Secrets” means data and information
that the Company or any of its affiliates owns or licenses including, but not
limited to, technical or nontechnical data, formulae, patterns, compilations,
programs, devices, methods, techniques, drawings, processes, financial data,
financial plans, product plans or lists of actual or potential customers or
suppliers, which (i) derive economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons or entities who can obtain economic value from their disclosure or
use, (ii) are the subject of efforts that are reasonable under the circumstances
to maintain their secrecy, and (iii) are protected as trade secrets under
applicable state law.

5



--------------------------------------------------------------------------------



(b)    Definition of Confidential Information. “Confidential Information” means
data and information relating to the business of the Company or its affiliates,
(i) which the Company or its affiliates have disclosed to Executive, or of which
Executive became aware as a consequence of or in the course of his employment
with the Company, (ii) which have value to the Company or its affiliates, and
(iii) which are not generally known to its competitors, including but not
limited to the Company’s Confidential Information. Confidential Information will
not include any data or information that the Company or its affiliates have
voluntarily disclosed to the public (except where Executive made or caused that
public disclosure without authorization), that others have independently
developed and disclosed to the public, or that otherwise enters the public
domain through lawful means.
(c)    Restrictions. Executive agrees to treat as confidential and will not,
without the prior written approval of the Company in each instance, use (other
than in the performance of his duties of employment with the Company or its
affiliates), publish, disclose, copyright or authorize anyone else to use,
publish, disclose or copyright, any Confidential Information or any Trade
Secrets obtained during his employment with the Company or its affiliates,
whether or not the Confidential Information or Trade Secrets are in written or
other tangible form. Additionally, this restriction will continue to apply for a
period of 2 years after the Termination Date (and, in the case of a Trade
Secret, for as long as that information remains a Trade Secret). Executive
acknowledges and agrees that the prohibitions against disclosure and use of
Confidential Information recited in this section are in addition to, and not in
lieu of, any rights or remedies that the Company or its affiliates may have
available under applicable state laws to prevent the disclosure of Trade
Secrets.
(d)    Return of Materials. Executive agrees that all records, notes, files,
drawings, documents, plans and like items, and all copies of them, relating to
or containing or disclosing Confidential Information or Trade Secrets of the
Company or its affiliates (i) which are made or kept by Executive, or (ii) which
are disclosed to him or come into his possession, are and will remain the sole
and exclusive property of the Company or its affiliates. Upon his termination of
employment, Executive will deliver to his supervisor the originals and all
copies of any and all of the items described above together with any material
derived from, or containing portions of, any of the items described above.
6.     Non-Competition.
(a)    As used herein, the term “Restriction Period” shall mean a period equal
to: (i) the six month period immediately following the Termination Date if
Executive’s employment terminates under circumstances where he is not entitled
to payments under Section 3.4(b) or Company challenges his right to such
severance payments or (ii) the Severance Period if Executive’s employment
terminates under circumstances where he is entitled to payments under Section
3.4(b) or Section 8.
(b)    During the Employment Term and for the duration of the Restriction Period
thereafter, Executive shall not, except with the prior written consent of the
Company, directly or indirectly, own, manage, operate, join, control, finance or
participate in the ownership, management, operation, control or financing of, or
be connected as an officer, director, employee, partner, principal, agent,
representative, consultant or otherwise with, or use or permit Executive’s name
to be used in connection with, any competing business or enterprise located
within the United States of America.

6



--------------------------------------------------------------------------------



(c)    The foregoing restrictions shall not be construed to prohibit Executive’s
ownership of less than 5% of any class of securities of any corporation which is
engaged in any of the foregoing businesses and has a class of securities
registered pursuant to the Securities Exchange Act of 1934, provided that such
ownership represents a passive investment and that neither Executive nor any
group of persons including Executive in any way, either directly or indirectly,
manages or exercises control of any such corporation, guarantees any of its
financial obligations, otherwise takes any part in its business, other than
exercising Executive’s rights as a shareholder, or seeks to do any of the
foregoing.
(d)    Executive acknowledges that the covenants contained in Sections 5 through
7 hereof are reasonable and necessary to protect the legitimate interests of the
Company and its affiliates and, in particular, that the duration and geographic
scope of such covenants are reasonable given the nature of this Agreement and
the position that Executive will hold within the Company. Executive further
agrees to disclose the existence and terms of such covenants to any employer
that Executive works for during the Restriction Period.
7.     Non-Solicitation. During the Employment Term and for a period equal to
the greater of the Restriction Period or one year after the Termination Date,
Executive will not, except with the prior written consent of the Company, (i)
directly or indirectly, solicit or hire, or encourage the solicitation or hiring
of, any person who is, or was within a six month period prior to such
solicitation or hiring, an executive or management employee of the Company or
any of its affiliates for any position as an employee, independent contractor,
consultant or otherwise or (ii) divert or attempt to divert any existing
business of the Company or any of its affiliates.
8.     Change of Control.
8.1.    Consideration.
(a)    Change of Control. In the event of a Change of Control (as defined
below), and either (A) Executive’s employment is terminated without Cause within
12 months after the effective date of the Change of Control or (B) Executive
resigns from employment for Good Reason within 12 months after the effective
date of the Change of Control (the effective date of such termination or
resignation, the “Trigger Date”), Executive shall be entitled to receive a cash
payment in an amount equal to the product of two times the sum of (i) the
highest annual rate of Base Salary in effect for Executive during the 12-month
period immediately preceding the Trigger Date and (ii) the amount of targeted
cash bonus compensation as established by the Compensation Committee for
Executive for the full calendar year immediately preceding the Trigger Date.
Such payment shall be in lieu of any payment to which Executive would be
entitled under Section 3.4(b).
(b)    Restrictive Provisions. As consideration for the foregoing payments,
Executive agrees not to challenge the enforceability of any of the restrictions
contained in Sections 5, 6 or 7 of this Agreement upon or after the occurrence
of a Change of Control.
8.2.    Release Agreement and Payment Terms. Executive’s entitlement to any
severance pay under Section 8.1(a) is conditioned upon Executive’s first
entering into a release agreement in substantially the form attached hereto as
Exhibit “A”; such release agreement shall be delivered to Executive within 7
days after the Trigger Date. The amount described in Section 8.1(a) shall be
paid to Executive in cash in a single lump-sum immediately following expiration
of the 7-day revocation period required for an effective age-based release. In
no event shall any payment be made unless the release agreement is executed
within 45 days following the Trigger Date and any applicable

7



--------------------------------------------------------------------------------



revocation period shall have expired. In the event the Trigger Date occurs in
one calendar year and the 52nd day following the Trigger Date is in another
calendar year, any payment of severance pay or benefit subsidies due under
subsection (b) hereof shall be paid in the later calendar year.
8.3.    Certain Other Terms. In the event payments are being made to Executive
under this Section 8, no payments shall be due under Section 3.4(b) with respect
to any termination of Executive’s employment following a Change of Control. In
the event that the Company announces that it has signed a definitive agreement
with respect to a Change of Control, the provisions of this Section 8 shall
continue to apply to Executive if, during the period after the public
announcement and immediately preceding the date such transaction is consummated
or terminated, the Company terminates Executive’s employment without Cause;
provided, however, that, in such event, any amount payable under this Section 8
shall be reduced by any payments received pursuant to Section 3.4(b).
8.4.    Defined Terms.
(a)    Change of Control. The term Change of Control shall have the meaning
given to such term in the Company’s 2013 Long Term Incentive Compensation Plan,
as in effect on the date hereof.
(b)    Good Reason. The occurrence of any of the following events that the
Company fails to cure within 10 days after receiving written notice thereof from
Executive (which notice must be delivered within 30 days of Executive becoming
aware of the applicable event or circumstance): (i) assignment to Executive of
any duties inconsistent in any material respect with Executive’s position
(including status, titles and reporting requirements), authority, duties or
responsibilities or inconsistent with Executive’s legal or fiduciary
obligations; (ii) any reduction in (A) Executive’s annual base compensation, (B)
targeted cash bonus compensation as established by the Compensation Committee
for the full calendar year immediately preceding the Change of Control, or (C)
the annualized grant date fair value of the equity-based awards granted to
Executive in the year prior to the Change of Control (with such annualized grant
date value determined in the sole discretion of the Compensation Committee);
(iii) any travel requirements materially greater than Executive’s travel
requirements prior to the Change of Control; or (iv) any breach of any material
term of this Agreement by the Company.
9.    Property Surrender. Without limiting the generality of Section 5(d), upon
termination of Executive’s employment for any reason, Executive shall
immediately surrender and deliver to the Company all property that belongs to
the Company, including any computers, phones, disk drives and any documents,
correspondence and other information, of any type whatsoever, from the Company
or any of its agents, servants, employees, suppliers, and existing or potential
customers, that came into Executive’s possession by any means whatsoever during
the course of employment.
10.    Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws (and not the law of conflicts) of the
Commonwealth of Pennsylvania.
11.    Jurisdiction. The parties hereby irrevocably consent to the jurisdiction
of the courts of the Commonwealth of Pennsylvania for all purposes in connection
with any action or proceeding which arises out of or relates to this Agreement
and agree that any action instituted under this Agreement shall be commenced,
prosecuted and continued only in the state or federal courts having jurisdiction
for matters arising in Wyomissing, Pennsylvania, which shall be the exclusive
and only proper forum for adjudicating such a claim.

8



--------------------------------------------------------------------------------



12.    Notices. All notices and other communications required or permitted under
this Agreement or necessary or convenient in connection herewith shall be in
writing and shall be deemed to have been given when hand delivered, delivered by
guaranteed next-day delivery or sent by facsimile (with confirmation of
transmission) or shall be deemed given on the third business day when mailed by
registered or certified mail, as follows (provided that notice of change of
address shall be deemed given only when received):     
If to the Company, to:
Gaming and Leisure Properties, Inc.
825 Berkshire Boulevard, Suite 400
Wyomissing, Pennsylvania 19610
Attention:    Chief Executive Officer
Facsimile:    (610) 401-2901
        
If to Executive, to:
His then current home address.


With a copy to his attorney:
    
Michael J. Salmanson
Salmanson Goldshaw, PC
2 Penn Center, Suite 1230
1500 JFK Boulevard
Philadelphia, PA 19102
Facsimile: 215-640-0596


or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.
13.    Contents of Agreement; Amendment and Assignment. This Agreement sets
forth the entire understanding between the parties hereto with respect to the
subject matter hereof and supersedes all prior or contemporaneous agreements or
understandings with respect to thereto. This Agreement cannot be changed,
modified, extended, waived or terminated except upon a written instrument signed
by the party against which it is to be enforced. Executive may not assign any of
his rights or obligations under this Agreement. The Company may assign its
rights and obligations under this Agreement to any successor to all or
substantially all of its assets or business by means of liquidation,
dissolution, merger, consolidation, transfer of assets, stock transfer or
otherwise.
14.    Severability. If any provision of this Agreement or application thereof
to anyone or under any circumstances is adjudicated to be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect any other provision or application of this Agreement which can be given
effect without the invalid or unenforceable provision or application and shall
not invalidate or render unenforceable such provision or application in any
other jurisdiction. If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances. In addition, if any court determines that
any part of Sections 5, 6 or 7 hereof is unenforceable because of its duration,

9



--------------------------------------------------------------------------------



geographical scope or otherwise, such court will have the power to modify such
provision and, in its modified form, such provision will then be enforceable.
15.    Remedies. No remedy conferred upon a party by this Agreement is intended
to be exclusive of any other remedy, and each and every such remedy shall be
cumulative and shall be in addition to any other remedy given under this
Agreement or now or hereafter existing at law or in equity. No delay or omission
by a party in exercising any right, remedy or power under this Agreement or
existing at law or in equity shall be construed as a waiver thereof, and any
such right, remedy or power may be exercised by such party from time to time and
as often as may be deemed expedient or necessary by such party in its sole
discretion. Executive acknowledges that money damages would not be a sufficient
remedy for any breach of this Agreement by Executive and that the Company shall
be entitled to specific performance and injunctive relief as remedies for any
such breach, in addition to all other remedies available at law or equity to the
Company.
16.    Construction. This Agreement is the result of thoughtful negotiations and
reflects an arms’ length bargain between two sophisticated parties, each
represented by counsel. The parties agree that, if this Agreement requires
interpretation, neither party should be considered “the drafter” nor be entitled
to any presumption that any ambiguities are to be resolved in such party’s
favor.
17.    Beneficiaries/References. Executive shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable under this
Agreement following Executive’s death by giving the Company written notice
thereof. In the event of Executive’s death or a judicial determination of
Executive’s incompetence, reference in this Agreement to Executive shall be
deemed, where appropriate, to refer to Executive’s beneficiary, estate or other
legal representative.
18.    Withholding. All payments under this Agreement shall be made subject to
applicable tax withholding, and the Company shall withhold from any payments
under this Agreement all federal, state and local taxes, as the Company is
required to withhold pursuant to any law or governmental rule or regulation.
Except as specifically provided otherwise in this Agreement, Executive shall
bear all expense of, and be solely responsible for, all federal, state and local
taxes due with respect to any payment received under this Agreement.
19.    Regulatory Compliance. The terms and provisions hereof shall be
conditioned on and subject to compliance with all laws, rules, and regulations
of all jurisdictions, or agencies, boards or commissions thereof, having
regulatory jurisdiction over the employment or activities of Executive
hereunder.
20.    Section 409A. This Agreement is intended to comply with the requirements
of Section 409A and shall be construed accordingly. Any payments or
distributions to be made to Employee under this Agreement upon a separation from
service (as defined in Section 409A) of amounts classified as “nonqualified
deferred compensation” for purposes of Code Section 409A and do not satisfy an
exemption from the time and form of payment requirements of Section 409A, shall
in no event be made or commence until six months after such separation from
service if Executive is a specified employee (as defined in Section 409A). Each
payment of nonqualified deferred compensation under this Agreement shall be
treated as a separate payment for purposes of Code Section 409A. Any
reimbursements made pursuant to this Agreement shall be paid as soon as
practicable but no later than 90 days after Employee submits evidence of such
expenses to the Company (which payment date shall in no event be later than the
last day of the calendar year following the calendar year in which the expense
was incurred). The amount of such

10



--------------------------------------------------------------------------------



reimbursements during any calendar year shall not affect the benefits provided
in any other calendar year, and the right to any such benefits shall not be
subject to liquidation or exchange for another benefit.


[Signatures on the Following Page]







11



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.


GAMING AND LEISURE PROPERTIES, INC.




By: /s/ Peter M. Carlino        
Name: Peter M. Carlino    
Title:    Chief Executive Officer        




EXECUTIVE




/s/ Steven T. Snyder            
Steven T. Snyder









12



--------------------------------------------------------------------------------



Exhibit A


SEPARATION AGREEMENT AND GENERAL RELEASE


This is a Separation Agreement and General Release (hereinafter referred to as
the “Agreement”) between _____________ (hereinafter referred to as the
“Employee”) and Penn National Gaming, Inc. (hereinafter referred to as the
“Employer”). In consideration of the mutual promises and commitments made in
this Agreement, and intending to be legally bound, Employee, on the one hand,
and the Employer on the other hand, agree to the terms set forth in this
Agreement.


1.    Employer and Employee hereby acknowledge that [the Company notified
Employee/Employee notified the Company on ___________________ that Executive’s
employment pursuant to that certain Employment Agreement executed on
_____________ (“Employment Agreement”) would be terminated as of [__________].
Upon the termination of the Employment Agreement, Employee will be subject to
the obligations and be the beneficiary of the surviving benefits as set forth in
Section [3.2(b)][8.1] of the Employment Agreement1, all as described in the
Employment Agreement. Employee’s last day of work will be ____________.
2.    (a)    When used in this Agreement, the word “Releasees” means the
Employer and all or any of its past and present parent, subsidiary and
affiliated corporations, companies, partnerships, joint ventures and other
entities and their groups, divisions, departments and units, and their past and
present directors, trustees, officers, managers, partners, supervisors,
employees, attorneys, agents and consultants, and their predecessors, successors
and assigns.
(b)    When used in this Agreement, the word “Claims” means each and every
claim, complaint, cause of action, and grievance, whether known or unknown and
whether fixed or contingent, and each and every promise, assurance, contract,
representation, guarantee, warranty, right and commitment of any kind, whether
known or unknown and whether fixed or contingent.
3.    In consideration of the promises of the Employer set forth in this
Agreement and the Employment Agreement, and intending to be legally bound,
Employee hereby irrevocably remises, releases and forever discharges all
Releasees of and from any and all Claims that he (on behalf of either himself or
any other person or persons) ever had or now has against any and all of the
Releasees, or which he (or his heirs, executors, administrators or assigns or
any of them) hereafter can, shall or may have against any and all of the
Releasees, for or by reason of any cause, matter, thing, occurrence or event
whatsoever through the effective date of this Agreement. Employee acknowledges
and agrees that the Claims released in this paragraph include, but are not
limited to, (a) any and all Claims based on any law, statute or constitution or
based on contract or in tort on common law, and (b) any and all Claims based on
or arising under any civil rights laws, such as any Pennsylvania employment
laws, or Title VII of the Civil Rights Act of 1964 (42 U.S.C. § 2000e et seq.),
or the Federal Age Discrimination in Employment Act (29 U.S.C. § 621 et seq.)
(hereinafter referred to as the “ADEA”), and (c) any and all Claims under any
grievance or complaint procedure of any kind, and (d) any and all Claims based
on or arising out of or related to his recruitment by, employment with, the
termination of his employment with, his performance of any services in any
capacity for, or any business transaction with, each or any of the Releasees.
Employee also understands, that by signing this Agreement, he is waiving all
Claims against any and all of the Releasees released by this Agreement;
provided, however, that as set forth in section 7 (f) (1) (c) of the ADEA, as
added by the Older Workers Benefit Protection Act of 1990, nothing in this
Agreement constitutes or shall (i) be construed to constitute a waiver by
Employee of any rights or claims that may arise after this Agreement is executed
by Employee, or (ii) impair Employee’s right to file a charge with the U.S.
Equal Employment Opportunity Commission (“EEOC”), the National Labor Relations
Board or any state agency or to participate in an investigation or proceeding
conducted by the EEOC or any state agency. Notwithstanding the foregoing,
Employee agrees to waive Employee’s right to recover individual relief in any
charge, complaint, or lawsuit filed by Employee or anyone on Employee’s behalf.
Notwithstanding the foregoing, this Agreement will not release any right of
Employee (x) in his capacity as a shareholder or owner in the Company or any of
its affiliates or with respect to any equity awards held by Employee, (y) to be
indemnified for any act or omission in his capacity as an employee, officer or
director of the Company or any of its affiliates (whether arising under
contract, the governing documents of the entity, state law or otherwise), or (z)
in respect of the benefits owed to him under this Separation Agreement, and
vested benefits under the Company’s

_____________________________
1 As applicable

--------------------------------------------------------------------------------



retirement or deferred compensation plans, or claims for accrued long-term
disability or health care benefits under any welfare benefit plan.


4.    In consideration of the promises of the Employee set forth in this
Agreement and the Employment Agreement and intending to be legally bound,
Employer hereby irrevocably remises, releases and forever discharges Employee
and his heirs, successors and assigns from any and all Claims that the Employer
ever had or now has though the effective date of this Agreement. Employee
further certifies that he is not aware of any actual or attempted regulatory,
EEOC or legal violations by Employer and that his separation is not a result of
retaliation based on any legal rights or opposition to an illegal practice.
5.    Employee and Employer covenant and agree not to sue each other or any of
the Releasees for any Claims released by this Agreement and to waive any
recovery related to any Claims covered by this Agreement.
6.    Employee agrees to provide reasonable transition assistance to Employer
(including without limitation assistance on regulatory matters, operational
matters and in connection with litigation) for a period of six months from the
execution of this Agreement at no additional cost; provided, such assistance
shall not unreasonably interfere with Employee’s pursuit of gainful employment,
cause a breach of fiduciary duty or duty of loyalty to any employer or entity,
or result in Employee not having a separation from service (as defined in
Section 409A of the Internal Revenue Code of 1986). Any assistance beyond this
period will be provided by mutual agreement and at a mutually agreed cost.
Employee further agrees that he will return to the Employer all property in his
possession, including, but not limited to, keys, identification cards and credit
cards, files, records, publications, address lists and documents that belong to
each or any of the Releasees. Such documents also include, without limitation,
any documents created or made by Employee during his employment with the
Employer.
7.    Employee agrees that, except as specifically provided in this Agreement
and the Employment Agreement, there are no compensation, benefits, or other
payments due or owed to him by each or any of the Releasees. Employee further
acknowledges that he has not experienced or reported any work-related injury or
illness.
8.    Except where disclosure has been made by the Company pursuant to
applicable federal or state law, rule or regulation, Employee agrees that the
terms of this Agreement are confidential and that he will not disclose or
publicize the terms of this Agreement and the amounts paid or agreed to be paid
pursuant to this Agreement to any person or entity, except to his spouse, his
attorney, his accountant, and to a government agency for the purpose of payment
or collection of taxes or application for unemployment compensation benefits.
Employee agrees that his disclosure of the terms of this Agreement to his
spouse, his attorney and his accountant shall be conditioned upon him obtaining
agreement from them, for the benefit of the Employer, not to disclose or
publicize to any person or entity the terms of this Agreement and the amounts
paid or agreed to be paid under this Agreement. Further, Employer and Employee
agree not to make any false, misleading, defamatory or disparaging
communications about the other party (including without limitation Employer’s
products, services, partners, investors or personnel) and to refrain from taking
any action designed to harm the public perception of the other party or the
Releasees. Employee further agrees that he has disclosed to Employer all
information, if any, in his possession, custody or control related to any legal,
compliance or regulatory obligations of Employer and any failures to meet such
obligations.
9.    The terms of this Agreement are not to be considered as an admission on
behalf of either party. Neither this Agreement nor its terms shall be admissible
as evidence of any liability or wrongdoing by each or any of the Releasees in
any judicial, administrative or other proceeding now pending or hereafter
instituted by any person or entity. The Employer is entering into this Agreement
solely for the purpose of effectuating a mutually satisfactory separation of
Employee’s employment.
10.    All provisions of this Agreement are severable and if any of them is
determined to be invalid or unenforceable for any reason, the remaining
provisions and portions of this Agreement shall be unaffected thereby and shall
remain in full force to the fullest extent permitted by law.
11.    This Agreement shall be governed by and interpreted under and in
accordance with the laws of Pennsylvania. Any suit, claim or cause of action
arising under or related to this Agreement shall be submitted by the parties
hereto to the exclusive jurisdiction of the courts of Pennsylvania or to the
federal courts located therein if they otherwise have jurisdiction.






--------------------------------------------------------------------------------



12.    This Agreement constitutes a complete and final agreement between the
parties and supersedes and replaces all prior or contemporaneous agreements,
offer letters, negotiations, or discussions relating to the subject matter of
this Agreement. With the exception of the Employment Agreement, no other
agreement shall be binding upon each or any of the Releasees, including, but not
limited to, any agreement made hereafter, unless in writing and signed by an
officer of the Employer, and only such agreement shall be binding against the
Employer.
13.    Employee is advised, and acknowledges that he has been advised, to
consult with an attorney before signing this Agreement.
14.    Employee acknowledges that he is signing this Agreement voluntarily, with
full knowledge of the nature and consequences of its terms.
15.    All executed copies of this Agreement and photocopies thereof shall have
the same force and effect and shall be as legally binding and enforceable as the
original.
16.    Employee acknowledges that he has been given up to twenty-one (21) days
within which to consider this Agreement before signing it. Subject to paragraph
17 below, this Agreement will become effective on the date of Employee’s
signature hereof.
17.    For a period of seven (7) calendar days following his signature of this
Agreement, Employee may revoke the Agreement, and the Agreement shall not become
effective or enforceable until the seven (7) day revocation period has expired.
Employee may revoke this Agreement at any time within that seven (7) day period,
by sending a written notice of revocation to the ____________________________.
Such written notice must be actually received by the Employer within that seven
(7) day period in order to be valid. If a valid revocation is received within
that seven (7) day period, this Agreement shall be null and void for all
purposes. Payment of the severance pay amount set forth in the Employment
Agreement will be paid in the manner and at the time(s) described in the
Employment Agreement.


IN WITNESS WHEREOF, the Parties have read, understand and do voluntarily execute
this Separation Agreement and General Release which consists of four pages.


EMPLOYER
 
EMPLOYEE
 
 
 
By:________________________
 
___________________________
 
 
 
Date:_______________________
 
Date:_______________________













